Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Hauser et al (US 2009/0111661) is considered to be the closest prior art. Hauser teaches: 1) An exercise device (FIGs 1 and 7), comprising: an elongated member (205 disposed between 210 and 212 in FIGs 1 and 7); a pair of grooves connected indirectly to opposing ends of the elongated member (grooves 253); a pair of tension screws (258s on either side), wherein a shaft of a single screw is slidably received within one of the opposing grooves (as seen in FIG 7); a head of the tension screws dimensioned to be larger than a width of the groove (to hold 252 in tension with bracket 251); a distal end of each tension screw secured into a single bracket of a pair of brackets (as seen in FIG 7); the pair of brackets slidably adjustable along the sides of the elongated member by traveling along a length of the grooves (as seen in FIG 7); and handles connected to the elongated member (as seen in FIG 1) . Hauser does not teach: the brackets being clamps, the grooves being disposed on the elongated member, the clamps being slidable adjustable along the elongated member, the elongated member further comprising a pair of recessed portions; a pair of straps affixed to opposing ends of each recessed portion; the pair of straps removably securable about a front of the user's legs. There is no reason to modify Hauser to include the missing features absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784